
	
		I
		111th CONGRESS
		1st Session
		H. R. 3036
		IN THE HOUSE OF REPRESENTATIVES
		
			June 25, 2009
			Mr. Jones introduced
			 the following bill; which was referred to the
			 Committee on Armed
			 Services, and in addition to the Committee on
			 House Administration, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To direct the Secretary of Defense to determine and
		  disclose the costs incurred in taking a Member, officer, or employee of
		  Congress on a trip outside the United States so that such costs may be included
		  in any report the Member, officer, or employee is required to file with respect
		  to the trip under applicable law or rules of the House of Representatives or
		  Senate.
	
	
		1.Determination and Disclosure
			 of Transportation Costs Incurred by Secretary of Defense for congressional
			 trips outside the United States
			(a)Determination
			 and Disclosure of Costs by SecretaryIn the case of a trip taken by a Member,
			 officer, or employee of the House of Representatives or Senate in carrying out
			 official duties outside the United States for which the Department of Defense
			 provides transportation, the Secretary of Defense shall—
				(1)determine the cost
			 of the transportation provided with respect to the Member, officer, or
			 employee; and
				(2)provide the
			 Member, officer, or employee with a written statement of the cost not later
			 than 10 days after completion of the trip involved.
				(b)Inclusion of
			 Information in Travel ReportsAny Member, officer, or employee of the
			 House of Representatives or Senate who takes a trip to which subsection (a)
			 applies shall include the information contained in the written statement
			 provided to the Member, officer, or employee under subsection (a)(2) with
			 respect to the trip in any report that the Member, officer, or employee is
			 required to file with respect to the trip under any provision of law and under
			 any provision of the Rules of the House of Representatives or the Standing
			 Rules of the Senate (as the case may be).
			(c)ExceptionsThis
			 section does not apply with respect to any trip the sole purpose of which is to
			 visit one or more United States military installations or to visit United
			 States military personnel in a war zone (or both).
			(d)DefinitionsIn
			 this Act:
				(1)MemberThe
			 term Member, with respect to the House of Representatives,
			 includes a Delegate or Resident Commissioner to the Congress.
				(2)United
			 StatesThe term United
			 States means the several States, the District of Columbia, the
			 Commonwealth of Puerto Rico, the Commonwealth of the Northern Mariana Islands,
			 the Virgin Islands, Guam, American Samoa, and any other territory or possession
			 of the United States.
				2.Effective
			 DateThis Act shall apply with
			 respect to trips taken on or after the date of the enactment of this Act,
			 except that this Act does not apply with respect to any trip which began prior
			 to such date.
		
